Citation Nr: 0203802	
Decision Date: 04/25/02    Archive Date: 05/02/02

DOCKET NO.  00-03 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for residuals of 
degenerative joint disease of the lumbosacral spine, 
currently rated as 10 percent disabling, from an initial 
grant of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1980 to June 
1992.

This case comes to the Board of Veterans' Appeals (Board) 
from a rating decision rendered in February 1999 by the 
Montgomery, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA). 


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of her claim 
have been addressed.  

2.  Residuals of degenerative joint disease of the 
lumbosacral spine are manifested by no more than moderate 
limitation of motion of the lumbar spine.


CONCLUSION OF LAW

The schedular criteria for a 20 percent, but no greater than 
20 percent, rating for residuals of degenerative joint 
disease of the lumbosacral spine are met.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2001); 38 C.F.R. Part 4 § 4.71a, 
Diagnostic Code 5292 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a rating decision rendered in February 1999, the veteran 
was granted service connection for degenerative joint disease 
of the lumbosacral spine and a 10 percent rating was assigned 
under Diagnostic Code 5292, effective from December 7, 1993.

The Board notes that the current appeal arose from the rating 
assigned at the initial grant of service connection. In 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) noted a 
distinction between a claim for an increased rating for a 
service-connected disability and an appeal from the initial 
rating assigned for a disability upon service connection. In 
this claim, the RO assigned a 10 percent rating for the 
veteran's degenerative joint disease of the lumbosacral 
spine, effective from December 1993.  The Board will evaluate 
the level of impairment due to the disability throughout the 
entire time of the claim as well as consider the possibility 
of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

I.  Entitlement to Increased Evaluation for Degenerative 
Joint Disease of the       
Lumbosacral Spine

The veteran contends that her service-connected spinal 
disability is more severe than currently evaluated, and that 
an increased rating should be assigned.  After a review of 
the evidence, the Board finds that the evidence does support 
the veteran's contentions for an increased evaluation.

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2000) (Schedule).  

The veteran's service-connected spinal disability is 
currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 
5292.  This diagnostic code rates limitation of motion of the 
lumbar segment of the spine at 40 percent rating when severe, 
20 percent when moderate, and 10 percent when slight.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2001).

In the most recent VA Compensation and Pension examination 
report, performed in August 2000, the veteran complained of 
pain, weakness, stiffness, lack of endurance, and numbness in 
both legs.  She also stated that she has periods of flare-ups 
as well as wears a brace occasionally.  In the August 2000 
examination report, the doctor diagnosed degenerative joint 
disease of the lumbosacral spine with no loss of function due 
to pain.  The examiner stated that there was objective 
evidence of painful motion, muscle spasm, weakness, and 
tenderness.  The examination report also noted neurological 
abnormalities including 1+ knee jerk on the left and absent 
knee jerk on the right.  

The August 2000 examination report notes the veteran's 
reported range of motion as right lateral flexion-35 degrees 
and left lateral flexion-27 degrees (with normal being 45 
degrees), forward flexion-40 degrees (with normal being 90 
degrees), and extension-16 degrees (with normal being 30 
degrees).  This is essentially consistent with the range of 
motion recorded in the July 1998 VA examination report:  
right lateral flexion-26 degrees, left lateral flexion-28 
degrees, forward flexion-32 degrees, and extension-20 
degrees.

This evidence supports a 20 percent rating for the veteran's 
residuals of degenerative joint disease of the lumbosacral 
spine on the basis of moderate limitation of motion of the 
lumbar segment of the spine, based on comparison of the 
reported actual ranges of motion with the reported normal 
ranges of motion.  This comparison shows that the veteran 
currently falls within a moderate limitation of range of 
motion.    

After determining that a 20 percent rating is necessary, the 
Board must now ascertain whether a rating greater than 20 
percent can be assigned.  This question must be answered in 
the negative.  Under Diagnostic Code 5292, a 40 percent 
rating is assigned for severe limitation of motion of the 
lumbar spine.  In comparison with the reported normal range 
of motion, the motion noted in the August 2000 and July 1998 
examination reports does not approximate severe limitation of 
motion.  See 38 C.F.R. § 4.7 (2001).

Other diagnostic criteria, such as those enumerated at 
Diagnostic Codes 5293 and 5295, allow for the assignment of 
higher disability ratings.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5293, 5295 (2001). However, under Diagnostic Code 5295, 
limitation of motion is included as rating criteria for 
lumbosacral strain. The Board also notes that VAOPGCPREC 36-
97 (December 12, 1997) held, in part, that Diagnostic 
Code 5293, intervertebral disc syndrome, involves loss of 
range of motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  Therefore, it would not be appropriate to assign 
separate ratings under both Diagnostic Code 5292, for 
limitation of motion, and either Diagnostic Code 5293 or 
5295.  See 38 C.F.R. § 4.14; cf. Esteban v. Brown, 6 Vet App 
259 (1994) (veteran entitled to combine separate 10 percent 
ratings when none of the symptomatology is duplicative or 
overlapping, but rather is distinct and separate: 
disfigurement, painful scars, and muscle damage resulting in 
functional limitation).

Rating the service-connected degenerative joint disease of 
the lumbosacral spine under Diagnostic Code 5293, for 
intervertebral disc syndrome, would not provide a higher 
disability evaluation.  Higher ratings are provided under 
Diagnostic Code 5293 at 60 percent when pronounced; with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief; and at 40 
percent rating when severe; recurring attacks, with 
intermittent relief.  A 20 percent rating is assigned for 
moderate intervertebral disc syndrome with recurring attacks.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).  

In this case, the appellant has submitted reports, dated in 
February 2002, of a lumbar myelogram that contains an 
impression of disc bulging at L4-5 and L5-S1; of a CT scan on 
the lumbar spine that contains an impression of degenerative 
changes of the lumbar facet joints at L3-4 and L4-5; of an 
MRI of the lumbar spine showing posterior bulging of the L4 
and L5 disc on some views; and of x-rays showing an 
essentially normal lumbar spine with a scoliotic deformity 
noted.  This is the earliest evidence of disc problem.  
Neither the February 2002 reports, nor the earlier evidence, 
contain a diagnosis of intervertebral disc syndrome, nor does 
the evidence show the presence of such findings - such as 
persistent symptoms compatible with sciatic neuropathy, or 
severe recurring attacks of intervertebral disc syndrome -- 
as would support the assignment of a higher disability 
evaluation under this diagnostic code.

In the absence of a diagnosis of lumbosacral strain, the use 
of Diagnostic Code 5295, lumbosacral strain, is not more 
appropriate than the use of Diagnostic Code 5292.  Moreover, 
the findings needed for a higher rating under Diagnostic Code 
5295 -- listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion - have not been demonstrated in this case.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2001). 
 
Other diagnostic codes for the spine, which might provide for 
a higher disability rating, are also not applicable.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5285 through 5295 (2001).  
It is not contended or shown that the veteran's service-
connected spinal disability includes ankylosis or fracture of 
the spine.

The Board is not free to ignore the effects of pain caused by 
the veteran's spinal disability.  An evaluation of any 
musculoskeletal disability, like degenerative joint disease 
of the lumbosacral spine, must include consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and of impairment of function due to such factors 
as pain on motion, weakened movement, excess fatigability, 
diminished endurance, or incoordination.  See 38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59 (2001); DeLuca v. Brown, 8 Vet. App. 
202 (1995). 

Section 4.40 provides in part that functional loss may be due 
to pain, supported by adequate pathology, and evidenced by 
the visible behavior of the claimant undertaking the motion.  
The section also provides that weakness is as important as 
limitation of motion, and a part, which becomes painful on 
use, must be regarded as seriously disabled.  A little used 
part of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.

Factors listed for consideration in 38 C.F.R. § 4.45 include 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight bearing are considered other 
related considerations.

In this case, for the reasons discussed below, the record 
does not support a disability evaluation higher than 20 
percent based on limitation of function due to pain, under 
DeLuca.  The veteran's back disability was manifested 
primarily by complaints of back pain, stiffness, weakness, 
and numbness of her lower extremities.  However, the examiner 
who performed the August 2000 VA examination diagnosed the 
veteran as having degenerative joint disease of the 
lumbosacral spine with no loss of function due to pain.  The 
examiner in July 1998 diagnosed degenerative joint disease of 
the lumbosacral spine with minimal loss of function due to 
pain.  Thus, the veteran's reports of pain, weakness, 
numbness and stiffness do not meet or more nearly approximate 
the criteria for a 40 percent rating under Diagnostic Code 
5292.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5292 
(2001).

It must be reiterated that the veteran is competent to report 
that she experiences low back pain, stiffness, tenderness and 
numbness in her lower extremities.  However, the record does 
not show that she has the medical expertise that would make 
her statements as to the etiology of her current problems of 
probative value.  See Moray v. Brown, 2 Vet. App. 211, 214 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Her statements qualify as competent lay evidence.  
Competent lay evidence is any evidence not requiring that the 
proponent to have specialized education, training, or 
experience.  Lay evidence is considered competent if it is 
provided by a person who has knowledge of facts or 
circumstances and who can convey matters that can be observed 
and described by a lay person.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(a)(1)).  Competent medical evidence is 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(a)(2)).  Competent medical evidence is 
considered more probative than competent lay evidence. 

The Board concludes that degenerative joint disease of the 
lumbosacral spine warrants no more than the 20 percent 
rating.  There was no objective indication of weakness, 
incoordination or excess fatigability on use, even with 
consideration of 38 C.F.R. §§4.40, 4.45 and 4.59.  The 
veteran's claim for increased evaluation is granted.  Other 
diagnostic criteria included the Schedule are not applicable 
in this case, nor is a staged rating evaluation shown to be 
appropriate.  

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) only 
in cases where the issue is expressly raised by the claimant 
or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability. 
See VAOPGCPREC 6-96 (August 16, 1996). In this case, 
consideration of an extraschedular rating has not been 
expressly raised. Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule. In this regard, the record does not indicate 
that the veteran's service-connected back disability has 
required frequent hospitalization or caused marked 
interference with her employment.

The Board finds the evidence shows that a 20 percent rating 
for residuals of degenerative joint disease of the 
lumbosacral spine is warranted. 

II.  Duty to Assist

A change in the law on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West Supp.).  
Implementing regulations for VCAA have been published.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except 
for amendments not applicable, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  66 Fed. Reg. 
45,629 (Aug. 29, 2001).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support her claim 
for an increased evaluation for degenerative joint disease of 
the lumbosacral spine.  The veteran has not indicated the 
existence of any pertinent evidence that has not already been 
requested, obtained, or attempted to be obtained.  The RO 
made all reasonable efforts to obtain relevant records 
adequately identified by the veteran.  All evidence 
identified by the veteran relative to this claim has been 
obtained and associated with the claims folder.  The veteran 
has also been given several examinations.  The Board finds 
that VA's duty to assist the claimant under applicable 
provisions has been satisfied.


ORDER

A schedular 20 percent, but no greater than 20 percent, 
rating for residuals of degenerative joint disease of the 
lumbosacral spine is granted, subject to the laws and 
regulations governing the disbursement of monetary benefits. 



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

